         Case 1:20-cv-09085-PAE-KHP Document 20 Filed 03/22/21 Page 1 of 1




                                                                                        03/22/2021




APPLICATION GRANTED: The telephonic Initial Case Management Conference scheduled for
Monday, March 29, 2021 at 10:00 a.m. is hereby rescheduled to Tuesday, April 20, 2021 at 12:15 p.m.
Counsel for the parties are directed to call Judge Parker's court conference line at the scheduled time.
Please dial (866) 434-5269, Access code: 4858267




                                                                                 03/22/2021
